In The
                             Court of Appeals
                    Seventh District of Texas at Amarillo

                                   No. 07-15-00119-CR


                         EMERY DOMINIQUE EMMITT
                 A/K/A EMERY DOMINIAUE EMMITT, APPELLANT

                                           V.

                          THE STATE OF TEXAS, APPELLEE

                         On Appeal from the 432nd District Court
                                  Tarrant County, Texas
            Trial Court No. 1314734D, Honorable Ruben Gonzalez, Jr., Presiding

                                     July 10, 2015

                                        ORDER
                  Before QUINN, C.J., and CAMPBELL and PIRTLE, JJ.


      Before the Court is the motion of appellant Emery Dominique Emmitt requesting

access to the appellate record for the purpose of preparing a pro se response to the

motion to withdraw and Anders brief filed by appellant’s counsel. The motion requests a

paper copy of the record. It contains a certificate of conference stating the Tarrant

County District Attorney’s Office does not oppose the motion. The motion is granted.

The clerk of the trial court is directed to deliver to appellant a paper copy of the
complete appellate record filed in this cause. See Kelly v. State, 436 S.W.3d 313, 321

(Tex. Crim. App. 2014); TEX. R. APP. P. 34.5(g), 34.6(h). The trial court clerk shall

deliver the appellate record by July 27, 2015.


      Appellant may file a response to the motion to withdraw and Anders brief by

August 26, 2015. The appeal will be submitted for consideration on that date.


      It is so ordered.




                                                     Per Curiam



Do not publish.




                                            2